Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered June 8, 1992, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
On this appeal defendant contends that the sentence of 2 to 6 years’ imprisonment imposed upon her conviction is harsh and excessive and that County Court abused its discretion in failing to waive the mandatory surcharge. Defendant was allowed to plead guilty to one count of criminal possession of a *918controlled substance in the third degree in satisfaction of a two-count indictment and pleaded guilty knowing that she would receive the sentence ultimately imposed by County Court, which was substantially less than the harshest possible sentence. Given these facts, as well as defendant’s criminal record, we find no basis to disturb the sentence imposed (see, People v Revels, 191 AD2d 905; People v Mackey, 136 AD2d 780, Iv denied 71 NY2d 899). We also find no abuse of discretion in the denial of defendant’s request to waive the mandatory surcharge (see, People v Fulton, 138 AD2d 514, Iv denied 71 NY2d 1027).
Mikoll, J. P., Yesawich Jr., Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.